   Case 2:18-cr-00055-MCA Document 14 Filed 03/31/21 Page 1 of 2 PageID: 95
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Carnell Baskerville                                                 Cr.: 18-00055-001
                                                                                     PACTS #: 4380303

Name of Sentencing Judicial Officer:    THE HONORABLE MADELINE COX ARLEO
                                        CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/23/2018

Original Offense:   Count One: Interference with Commerce by Threat Or Violence, 18 U.S.C. § 1951 (A)
                    Count Two: Conspiracy To Defraud The United States, 18 U.S.C. 371

Original Sentence: 21 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Restitution of $176,175.00, Substance Abuse and Alcohol
Testing/Treatment, Financial Disclosure, Life Skills Counseling, Educational Services, No New
Debt/Credit, Self-Employment/Business Disclosure, Support Dependents, Forfeiture

Type of Supervision: Supervised Release                       Date Supervision Commenced: 08/21/2020

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the mandatory supervision condition which states
                      'You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259,
                      2264, 2327, 3663, 3663A, and 3664.'


                      Since commencement of supervision on August 21, 2020, Mr. Baskerville has
                      paid a total of $100 towards restitution. He is required to pay $200 per month.
                      Mr. Baskerville currently owes $176,075.00 in restitution.


U.S. Probation Officer Action:
The U.S. Probation Office conducted a financial investigation and determined that Mr. Baskerville cannot
afford monthly payments of $200. Given the fact Mr. Baskerville is not working, he can only afford
restitution payments of $25 per month. Mr. Baskerville was not able to secure employment over the summer
due to his underlying health issues and his risk of contracting the COVID-19 virus. The U.S. Probation
Officer will revisit this issue and increase the restitution rate once Mr. Baskerville secures adequate
employment.
   Case 2:18-cr-00055-MCA Document 14 Filed 03/31/21 Page 2 of 2 PageID: 96
                                                                                          Prob 12A – page 2
                                                                                          Carnell Baskerville

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                           Laura M. Kellogg
                                                         By: LAURA M. KELLOGG
                                                             U.S. Probation Officer

/ lmk

APPROVED:



Sharon O’Brien March 30, 2021
SHARON O'BRIEN                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

  The Court approves the restitution be paid in monthly increments of no less than $25. The probation
X office will continue to monitor Baskerville’s finances (as recommended by the Probation Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                   Signature of Judicial Officer



                                                         3/31/21
                                                                               Date
